Title: Ezra Stiles: Memoir and Conjecture, 1 May 1769
From: Stiles, Ezra
To: 


This brief memorandum on Franklin reveals a suspiciousness that Stiles never openly expressed. On the surface he was all admiration for his old friend. He wanted a copy of Franklin’s Oxford diploma, listed his other honors, hoped he would be made a baronet, and asked to perpetuate his own name by editing for posterity the works of “my dear Maecenas.” But Stiles was almost obsessed with British honorary degrees, and thinking about them led him indirectly to a quite different view of the person through whom he had received his own from Edinburgh. As soon as it reached him he asked, in order to find out about the company he kept, what other Americans had similar degrees. Franklin sent him a list, which has not survived; on the back of the letter Stiles listed the Episcopalians who had been so honored. This suggests that he was wondering about the distribution of degree-holders among the different denominations; if so, a natural next step would have been to wonder about the group of Presbyterian and Congregational ministers who had been awarded degrees, and about Franklin’s motives in recommending the awards—the question with which the memorandum begins. As Stiles set out to answer the question his dear Maecenas became, at least for the moment, a wily politician who used whatever came to hand, denominational rivalries or honorary degrees, to further his own interests.
 
May 1 1769.
Q. How came Dr. Benja. Franklin to procure several Doctorates for american presbyterian Ministers, himself being an Episcopalian and a Crown officer of 5 or £600. Sterling yearly?
Facts

He was born in Boston in New England, and educated a Congrega[tionalist].
Removing to Philad[elphi]a in Disgust about the printing office became a churchman; but truely read himself almost into Deism: seldom went to church.
His real Idea has been coalition of all parties, being true Friend to America and gaining honor from all: till he conceived the Scheme of dethroning the proprietary Gov[ernmen]t in Pensylvania: unexpectedly the presb[yterians] there who joyned with him at first, opposed this upon finding they were less Loosers by proprietary than royal Gov[ernmen]t. Franklin joyned the Quakers a Majority in the House only because [he needed?] a Majority in order to dethrone proprietary Gov[ernment]. The house refused to protect the Frontiers, under pretext of not fighting, but truly because they were presb[yterians] and Germans. Fr[anklin] labored for Militia Bill for their Defence. This excited the presb[yterians] to petition for augment[ation] of Members in proportion to people, this would have exceded Quaker Interest——as they were not a third of the province and yet engrossed Two Thirds of the Representa[tives]. Deserted by Assembly, the Frontiers put their Lives in their own hands and determined to defend and revenge themselves for the Death and Captivity of their Fathers Brethren and Sisters: and rose on a body of Indians resident among the English in frontiers and killed sundry. They alledged they knew that several of these Indians assisted Enemy Indians in Intelligence &c. This was doubtless Fact. But Dr. Franklin and the Quakers thot otherwise. The Dr. wrote a piece against these paxton Boys, painting forth an atrocious Crime and calling for prosecution. Instead of Intimidating the Frontiers came down armed [in] a Body, and alledged their Reasons justifying and declaring Resolution for future Defending themselves against Indians——and further demanding Increase [in] Representatives &c. The proprietary Gov[ernor] to mortify the Quakers who by agent Franklin was pursuing the Ruin of Penn Gov[ernment] joyned the presb[yterians]. This so augmented the prop[rietar]y Interest, that when Dr. Franklin had procured Subscriptions] of Freeholders to petition to King for royal Gov[ernment] the Gov[ernor] procured another against it: Franklin got 3500, Penn 15,000.
The Crown officers with whom F[ranklin] was in Connexion meditated the Dissolution of 3 New England Charters, the prop[rietary] Gov[ernment] of Maryland with Pensylvania. This was a great Stroke. Franklin rather believed than wishd this; he would have been against it could he have killed Penn singly. However he expected this Revolution and would have been pleased to spend his old age in New England and even Rhode Island especially after his unsuccess[fulness] with Penn. He liked New England and would have’preferred the Gov[ernment] of Rhode Island to Penn[sylvania] or Jersey.
By recomm[endin]g Hughes as Stamp Officer his Credit suffered. He well knew New England and America, and valued his Fame in American Ages above his European Fame. He was in great Anxiety——in 1766 within 3 months after he sollicited the appointment of Hughes he boldly appeared against Stamp Act and by his Evidence in Parl[iamen]t in part he retreived his Char[acter] with us. It is lost in Pensylvania he intends to establish it among New E[ngland] Presb[yterians] and the rest of America.


Events produced by principles.

In March 1765 at Time passing Stamp Act, and when he forsaw certain revoca[tion of] Charters in which Case had been glad to be Governor Rhode Island——Diploma E. Stiles, by him.
After repeal and still doubtful period, tho’ rather prospect Loss Charters, in 1767 Dr. Coopers Diploma procured by him. This at Boston.
In 1768, Dr. Rogers Diploma procured also by him New York. At same Time conciliating his son Governor Franklin to Dr. With[erspoon] and Jersey College. This had great Effect with the Synods, and reduce Presb[yterian] oppos[ition] to him to only the Clergy of Pens[ylvania] with perhaps but a third of Synod.
They pleased all New England Cong[regationalists] and whole presb[yterians] Int[erest], except Dr. Alison and the Min[isters] of Pennsylvania. These perhaps he will gratify also.

